Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 20 January 2021 has been entered. Claims 1-2, 4-7, 9-14, 16-18, and 20-25 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 18 November 2020.
Note also that the Applicant has deleted limitations in claim 1 that previously caused claim 1 to distinguish over US Pub. No. 2014/0230621 A1 to Bucks. The Applicant has redefined the ‘first angle’ and ‘second angle’ as recited in presently presented claim 1 such that Bucks discloses a first angle that is different from a second angle as discussed below (previously, the first angle and second angle were defined in a way that Bucks’ first and second angles were the same because the first and second angles previously had to be at ‘intersections’ with respective tangent lines).   
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Drawings
The drawings are objected to because they fail to show the ‘first angle’, the ‘tangent line drawn at an intersection of the first direction of the first impelling surface with the outer circumference of the base plate’, the ‘second angle’, and the ‘tangent line drawn at an intersection of the second direction of the second impelling surface with the outer circumference of the base plate’ all as recited in claim 1.  Consider Fig. 5, which best shows the geometries of the first and second impelling surfaces – here the angle α does not correspond to the recited ‘first angle’ because the angle α as shown in Fig. 5 is an angle between a first direction of the first impelling surface and a tangent line that is not at an intersection of not at an intersection of the second direction of the second impelling surface with the outer circumference of the base plate. In fact, the angles α and β in Fig. 5 are relative to the same tangent line. The examiner suggests amending Fig. 5 to correspond to the claim 1 (noting that paragraphs 55 and 56 of the present specification describe the subject matter of claim 1, but do not align with the features shown in Fig. 5). The examiner additionally suggests providing a reference character for each “intersection” and each “tangent line”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 2 at lines 1-2 recites that the one or more wear parts are removably fixed to “the respective paddle”. However, claim 1 describes the wear parts as parts of the paddle. Thus, claim 2 should refer to “a remainder of the respective paddle” or similar so that the claim is consistent with the one or more wear parts being part of the paddle.
Claim 4 at lines 2-3 recites, “the peripheral part of respective paddle”. This recitation should include the word – the – immediately before “respective paddle”.
Claim 9 includes a space immediately before the period at the end of the claim. This space should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-7, 9-14, 16-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at lines 27-28 recites that “the first impelling surface generally extends in a first direction and the second impelling surface generally extends in a second direction”. The term "generally" recited twice in this recitation is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While it is true that the present specification describes a general direction of a curved 
Claim 14 recites, “wherein each first impelling surface is oriented to direct a longitudinal axis of said product generally parallel to a tangent line drawn at the outer circumference of the base plate at a point where the product engages with the cutting elements”. This recitation is indefinite at least because the orientation of the first impelling surface is defined with reference to unclaimed structures, in particular the product and the cutting elements of the cutting head. Observing an impeller in isolation, the point at which the product engages the cutting elements cannot be determined, since this feature will depend on the size of the product and the location of the cutting elements. As such, claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0230621 A1 to Bucks in view of US Pub. No. 2016/0158953 A1 to King et al.
Regarding claim 1, Bucks discloses an impeller 300 (see the embodiment of Figs. 6 and 7) for a centrifugal cutting apparatus (this is an intended use recitation of the impeller 300; the impeller 300 of Figs. 6 and 7 is usable in an environment shown in Fig. 2), the impeller 300 provided for being coaxially mounted within an annular-shaped cutting head 200 and to be rotated inside the cutting head 200 about a rotational axis in a rotational direction (this is an intended use recitation of the impeller 300; the impeller 300 of Figs. 6 and 7 is usable in an environment shown in Fig. 2; see paragraph 42), the impeller 300 comprising: 
a base plate 305 closing one axial end of the impeller 300 (see Fig. 6), 
a plurality of circumferentially spaced paddles 304 and 306 mounted on the base plate 305 (see Fig. 6), wherein each paddle 304 and 306 comprises: 
an inner edge, an outer edge and a first impelling surface between the inner edge and the outer edge (see annotated Fig. 7 below), the first impelling surface directed towards the rotational direction and an outer circumference of the base plate 305 of the impeller 305 (see Fig. 7, where the ‘rotational direction’ is a circumferential direction of the impeller 300), a portion of the first 
a peripheral part (see annotated Fig. 7 below), the peripheral part forming a part of the first impelling surface on a side of the paddle 304 and 306 located closest to the outer circumference (see annotated Fig. 7), and 
one or more wear parts 304 (parts 304 contact food products being impelled, and are thus subject to wear due to repeated contact with the products, such that the parts 304 are properly considered ‘wear parts’), each wear part 304 protruding from the first impelling surface at the peripheral part of the paddle 304 and 306 (see the ‘protrusion’ indicated in annotated Fig. 7; note that the peripheral part can be considered as extending inward at least to the ‘protrusion’), the one or more wear parts 304 forming a second impelling surface exposed for contact with the product (see annotated Fig. 7 below), and each wear part 304 covering a portion of the peripheral part while leaving exposed said portion of the first impelling surface that is exposed for contact with the product (see annotated Fig. 7 below), 
and wherein for each respective paddle 304 and 306:  
the first impelling surface generally extends in a first direction and the second impelling surface generally extends in a second direction (see annotated Fig. 7 below); 
a first angle is formed between the first direction of the first impelling surface and a tangent line drawn at an intersection of the first direction of the first impelling surface with the outer circumference of the base plate 305 (see annotated Fig. 7 below); 

the first angle is different from the second angle (see annotated Fig. 7 below; the second angle is nearer to 90 degrees than the first angle).  

    PNG
    media_image1.png
    1014
    1108
    media_image1.png
    Greyscale

Regarding claim 9, Bucks discloses that the first angle is a smaller angle than the second angle (see annotated Fig. 7 above).  
Regarding claim 12, Bucks discloses that the second angle is above 45 degrees (see annotated Fig. 7 above).  
claim 14, Bucks discloses that the impeller 300 is provided for use with product of a predetermined average size and oblong shape (the particular product used with the impeller 300 is an intended use recitation; the impeller 300 is provided for use with a product of predetermined average size and oblong shape when a user selects this type of product for insertion into the impeller 300 – see, e.g., the oblong product toward the upper left of the annotated Fig. 7 below), wherein each first impelling surface is oriented to direct a longitudinal axis of said product generally parallel to a tangent line drawn at the outer circumference of the base plate 305 at a point where the product engages with the cutting elements (Bucks’ impeller 300 discloses this feature because, as shown in the annotated Fig. 7 below, the first impeller surface contacts the product at a location spaced from the center of the product, thus urging the product into an orientation that is generally parallel to a circumferential direction of the base plate).

    PNG
    media_image2.png
    606
    576
    media_image2.png
    Greyscale

claim 17, Bucks discloses that the paddles 304 and 306 are curved (each wear part 304 defines at least one curve) and oriented to develop a fluid stream through the centrifugal cutting apparatus (see Fig. 7, where this feature is met because each paddle produces a radially outward, forward directed force, such that if fluid were provided in the impeller the paddles would each develop a radially outward fluid stream that also has a component in the rotational direction of the impeller).  
Regarding claim 18, Bucks discloses a centrifugal cutting apparatus comprising a cutting head 200 and the impeller 300 substantially according to claim 1 (see Fig. 2; the impeller is ‘according to claim 1’ following the modification of Bucks as set forth below). 
Bucks, at least in the embodiment of Figs. 6 and 7, fails to disclose an annular cover plate at an opposite axial end of the impeller, the annular cover plate defining a central opening for admission of product to be cut into the impeller; that the paddles are between the base and cover plates; and that the wear parts are replaceable, removably mounted, all as required by claim 1.
First regarding the cover plate, King teaches an impeller 40 having an annular cover plate 46 & 48 at an opposite axial end of the impeller 40 from a base plate 44 (see Fig. 5), the annular cover plate 46 & 48 defining a central opening 50 for admission of product to be cut into the impeller 40 (see Fig. 5), that the annular cover plate 46 & 48 is positioned so that paddles 42 are between the base and cover plates 44 and 46 & 48. King teaches that the annular cover plate allows product to be cut to be receiving into the impeller through the central opening (see paragraph 22), and King teaches that the cover plate also helps capture products within the impeller (see Fig. 5, where the cover plate is shown limiting an area where products can escape out of the impeller, and see also paragraph 27 describing that the cover plate performs a product capturing function).  
Therefore, it would have been obvious to one of ordinary skill in the art to provide the impeller of Bucks with an annular cover plate as taught by King. This modification is advantageous because the cover plate defines a central opening to receive products, but also helps capture products within the KSR Rationale A – Combining Prior Art element according to known methods to yield predictable results is applicable to render this modification of Bucks obvious. As set forth above, Bucks and King together include each claimed element. One of ordinary skill in the art could have providing the impeller of Bucks with the annular cover plate of King, and in this combination each element would have performed the same function as it did separately. The impeller of Bucks still receives food products and guides them radially and circumferentially to be cut, and the cover plate of King still receives food products and retains them in the impeller. One of ordinary skill in the art would have recognized that the results of this combination were predictable because King is evidence that predictable results of retaining food products within an impeller result from providing a cover plate.
Second regarding the wear parts, Bucks in the embodiment of Fig. 8 teaches wear parts 304 that are replaceably and removably mounted to the base plate 305 via fixing parts 308 and 309 (see paragraph 53). Bucks in the embodiment of Fig. 8 teaches that making the wear parts 304 replaceably and removably mounted is advantageous because it permits the wear parts 304 to be re-oriented in different positions and different orientations (see paragraph 53), noting that Bucks also teaches that this allows the paddles to be adapted in view of the particular food product to be cut (see paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art to replaceably and removably mount the wear parts of the embodiment of Figs. 6 and 7 of Bucks relative to the base plate in view of the teachings of the embodiment of Fig. 8 of Bucks. This modification allows the wear parts to be re-oriented to different positions and orientations depending on the particular food product to be cut.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucks in view of King as applied to claim 1 above, and further in view of King.
Regarding claim 2, Bucks, as modified, discloses that the one or more wear parts 304 are fixed to the respective paddle 304 and 306 (see Fig. 6).
removably fixed to the respective paddle. 
King teaches wear parts 72 that are removably fixed to respective paddles 42 (see Fig. 5 and paragraph 31, where the ‘removably’ feature is met because bolts 76 that hold the wear parts 72 to the paddles 42 are removable – Fig. 5 shows the bolts 76 as each defining a groove to receive a flat head screwdriver). King also teaches that the shapes of the wear parts 72 should be tailored to the food product being processed (see paragraph 31), thus allows for the removal of the wear parts is advantageous in order to install different wear parts when processing a different type of food product.
Therefore, it would have been obvious to one of ordinary skill in the art to removably fix the wear parts of Bucks, as modified, to the paddle in view of the teachings of King. This modification is advantageous because it allows an operator to replace the wear parts with wear parts that are better tailored to some particular type of food product being processed. Moreover, this modification is advantageous because it improves the recyclability of the paddles – the wear parts are made of sheet metal and remainders of the paddle are made from urethane. Metal and urethane typically must be separated for recycling, and thus should the two components should be removable from each other. 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucks in view of King as applied to claim 1 above, and further in view of King.
Bucks, as modified, fails to disclose at least one annular divider plate disposed axially between said base and cover plates and in parallel with the base and the cover plates as required by claim 5 and that the one or more wear parts function as positioning elements for positioning the at least one divider plate axially between said base and cover plates as recited in claim 6. 
King, though, teaches that its impeller 40 includes at least one annular divider plate 60A or 60B disposed axially between said base and cover plates 44 and 46 & 48 and in parallel with the base and 
Therefore, it would have been obvious ton one of ordinary skill in the art to provide the impeller of Bucks, as modified, with one or more divider plates as taught by King. This modification is advantageous because it helps vertically stratify products as they are delivered to the cutting head, so a greater portion of the length of each knife of the cutting head is used to cut the products, which in turn allows the knives to wear more evenly such that the time period for replacement of the knives can be prolonged.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucks in view of King as applied to claim 5 above, and further in view of US Pub. No. 2016/0318201 A1 to Underwood et al.
Regarding claim 7, Bucks, as modified, discloses that the at least one divider plate (corresponding to plates 60A and 60B as taught by King) comprises holes dimensions for accommodating the paddles (see King at Fig. 5 and paragraph 26, which describes that “Each paddle 42 is preferably continuous between the base 44 and ring 46, and therefore passes through the 
Bucks, as modified, however, fails to disclose that the outer circumference of the divider plate is a continuous ring as required by claim 7.  
Underwood, though, teaches an impeller 114 having at least one divider plate 154, where the at least one divider plate 154 includes holes dimensioned for accommodating paddles 120 (see Figs. 10 and 12A), said holes being located inwards from an outer circumference of the respective divider plate 154 (see Figs. 12A and 12B), such that the circumference of the divider plate 154 is a continuous ring (see Figs. 12A and 12B). Providing a circumference of the divider plate as a continuous ring as taught by Underwood enhances the rigidity of the divider plate compared to the configuration of Bucks, as modified. For example, as disclosed by Bucks, as modified, each radially outer section of the divider plate is cantilevered, such that support for each radially outer section of the divider plate relies on the ability of the divider plate to resist bending. Underwood, however, teaches that the radially outer sections of its divider plate are joined to one another as a result of the continuous ring at the circumference of the divider plate. Thus, by providing a divider plate with a continuous ring at its outer circumference, the rigidity of the divider plate is enhanced. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the at least one divider plate of Bucks, as modified, with an outer circumference that is a continuous ring as taught by Underwood. This modification is advantageous because it results in an enhanced rigidity of the at least one divider plate. By providing a more rigid divider plate, a designer of the divider plate has freedom to use a thinner piece of material for the divider plate, thus saving in material costs. Additionally, this modification is obvious under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results. Bucks, as modified, discloses each claimed . 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucks in view of King as applied to claim 1 above, as evidenced by US Pub. No. 2014/0041531 A1 also to Bucks (hereinafter referred to as “Bucks ‘531” to avoid confusion with the earlier cited Bucks reference).
Bucks, as modified, fails to disclose the exact magnitude of the first angle. As a result, Bucks, as modified, fails to disclose that the first angle is below 45 degrees as required by claim 10 and that the first angle is between 20 and 30 degrees as required by claim 11.
However, Bucks teaches the angle of a paddles can be selected to achieve a desired amount of cutting force. For example, all else being equal, a larger cutting force occurs when the paddle is angled to face toward the circumference of the impeller, whereas a smaller cutting force occurs when the paddle is angled to face more orthogonally to the circumference of the impeller. (See Bucks at paragraph 17.) Further, it is well known in the art that the cutting force should be selected for a particular type of food, with some foods requiring only a small cutting force while other types of foods require a larger cutting force (see, e.g., Bucks ‘531 at paragraph 5). Not only that, but Bucks also teaches 
Therefore, because it is known in the art that the angle of a paddle should be selected to achieve a desired cutting force, because it is known in the art that the desired cutting force depends on the particular type of food product being cut, and because Bucks, as modified, teaches that its paddles are angularly adjustable to suit a given product being processed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select an angle of the first impelling surface of Bucks, as modified, to be between 20 degrees and 30 degrees, depending on the particular food product being cut, because discovering the optimal angle of the paddle, which includes the first impelling surface, would have been a mere design consideration based on providing an appropriate amount of centrifugal force for the particular selected type of food item. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of known teachings in the art that the angle of the paddle determines the amount of cutting force and that the cutting force should be selected for a particular type of food item being cut. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. This determination of obviousness is further supported by the fact that Bucks, as modified, already teaches that its paddles, and thus its first impelling surfaces, are angularly adjustable, suggesting a need for a user to be able to select an angle of the paddle and first impelling surface. Further, the Applicant has not established that the recited first impeller surface angle provides any particular advantage beyond providing an appropriate cutting force for some particular type of food.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucks in view of King as applied to claim 1 above, as evidenced by US Pub. No. 2014/0041531 A1 also to Bucks (hereinafter referred to as “Bucks ‘531” to avoid confusion with the earlier cited Bucks reference).
claim 13.
However, Bucks teaches the angle of a paddles can be selected to achieve a desired amount of cutting force. For example, all else being equal, a larger cutting force occurs when the paddle is angled to face toward the circumference of the impeller, whereas a smaller cutting force occurs when the paddle is angled to face more orthogonally to the circumference of the impeller. (See Bucks at paragraph 17.) Further, it is well known in the art that the cutting force should be selected for a particular type of food, with some foods requiring only a small cutting force while other types of foods require a larger cutting force (see, e.g., Bucks ‘531 at paragraph 5). Not only that, but Bucks also teaches that its paddles positions are rotatably mounted so to vary the angle of the paddle (see paragraph 53 of Bucks and the discussion of claim 1 above). 
Therefore, because it is known in the art that the angle of a paddle should be selected to achieve a desired cutting force, because it is known in the art that the desired cutting force depends on the particular type of food product being cut, and because Bucks, as modified, teaches that its paddles are angularly adjustable to suit a given product being processed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select an angle of the second impelling surface of Bucks, as modified, to be between 60 degrees and 80 degrees, depending on the particular food product being cut, because discovering the optimal angle of the paddle, which includes the second impelling surface, would have been a mere design consideration based on providing an appropriate amount of centrifugal force for the particular selected type of food item. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of known teachings in the art that the angle of the paddle determines the amount of cutting force and that the cutting force should be selected for a particular type of food item being cut. It .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucks in view of King as applied to claim 1 above.
Bucks, as modified, (which relies on the embodiment of Figs. 6 and 7 of Bucks) fails to disclose that the first impelling surfaces are convex as required by claim 16. (Note, however, that the first impelling surface extends to the radially outer linear portion of the wear part 304 relative to Fig. 7 of Bucks; note also that the rejection of claim 1 above is in view of the embodiment of Figs. 6 and 7 of Bucks.)
Bucks in the embodiment of Fig. 4, however, teaches a paddle 352 that is convex. An advantage of providing a convex paddle is that the cutting action can be uniform even as the food product is sliced. For example, when the food product is large, such that the food product has a large mass, the outward angle of the paddle is small. As the food product is cut such that the mass of the food product becomes smaller, the outward angle of the paddle becomes larger (i.e., the food product moves further radially outward along the paddle as it is cut). Thus, the change in angle of the curved paddle provides a substantially constant cutting force to the food product as the product is cut, thus enhancing the uniformity of the cut.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the paddles Bucks, as modified, with the curved shape taught by Bucks in the embodiment of Fig. 4 in order to enhance the uniformity of the cut even as the food product moves radially outward as it is cut. Since the 
Claims Not Subject to Prior Art Rejection
Claims 4 and 20-25 are not subject to any prior art rejection. However, no determination of allowability can be made for these claims due to the issues under 35 USC 112 raised above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724